ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Colonna's Shipyard, Inc.                     )
 dba Steel America Fabrication & Repair      )      ASBCA No. 60145
                                             )
Under Contract No. N40085-13-C-8028          )

APPEARANCE FOR THE APPELLANT:                       Donald C. Holmes, Esq.
                                                     Holmes, Pittman & Haraguchi, LLP
                                                     Greensboro, MD

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Henry D. Karp, Esq.
                                                     Senior Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 23 November 2016




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60145, Appeal of Colonna's
Shipyard, Inc. dba Steel America Fabrication & Repair, rendered in conformance with
the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals